Exhibit 10.1
Execution Version


FOURTH AMENDMENT TO THE OPERATIONAL SERVICES AGREEMENT
This Fourth Amendment to the Operational Services Agreement (“Fourth Amendment”)
is made and entered into as of the 10th day of May, 2016, by and between
PHILLIPS 66 CARRIER LLC, a Delaware limited liability company (“Carrier”),
PHILLIPS 66 PARTNERS HOLDINGS LLC, a Delaware limited liability company
(“Holdings”) and PHILLIPS 66 PIPELINE LLC, a Delaware limited liability company
(“Operator”). Carrier and Holdings are collectively referred to herein as
“Company.”
WITNESSETH:
WHEREAS, Company and Operator are parties to that certain Operational Services
Agreement dated June 26, 2013, as amended by the First Amendment, the Second
Amendment and the Third Amendment thereto effective as of March 1, 2014,
December 1, 2014 and March 1, 2016, respectively (the “Operational Services
Agreement”);
WHEREAS, Company is acquiring certain additional assets during the second
quarter of 2016; and
WHEREAS, Company and Operator desire that Operator maintain, operate, manage and
administer such assets for Company, and the parties hereto wish to amend the
Operational Services Agreement accordingly.
NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
and promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Company and
Operator, Company and Operator agree as follows:
1.
Unless otherwise noted, the capitalized terms used herein shall have the
definitions set forth in the Operational Services Agreement.

2.
Exhibit A to the Operational Services Agreement is hereby deleted in its
entirety and replaced by the Exhibit A attached hereto.

3.
This Fourth Amendment shall be effective as of May 10, 2016.

4.
Except as expressly set forth herein, all other terms and conditions of the
Operational Services Agreement (including the exhibits attached thereto) shall
remain in full force and effect.



[Signature pages follow.]


1



--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the Parties have caused this Fourth Amendment to be signed
by their duly authorized officers as of the date first set forth above.




PHILLIPS 66 PIPELINE LLC
By:
/s/ Todd Denton
 
Todd Denton
 
President



PHILLIPS 66 CARRIER LLC




By:
/s/ Todd Denton
 
Todd Denton
 
President

    


Signature Page to Fourth Amendment to the Operational Services Agreement



--------------------------------------------------------------------------------










PHILLIPS 66 PARTNERS HOLDINGS LLC
By:
Phillips 66 Partners LP,
Sole Member of Phillips 66 Partners Holdings LLC
By:
Phillips 66 Partners GP, LLC,
General Partner of Phillips 66 Partners LP
By:
/s/ J.T. Liberti
 
J.T. Liberti
 
Vice President and Chief Operating Officer

    








Signature Page to Fourth Amendment to the Operational Services Agreement



--------------------------------------------------------------------------------


 


Exhibit A
Description of Pipelines, Terminals, Storage Facilities, and Refinery and
Natural Gas Liquid Facilities
Attached to and made a part of that certain Operational Services Agreement,
dated June 26, 2013, by and among Phillips 66 Carrier LLC, Phillips 66 Partners
Holdings LLC and Phillips 66 Pipeline LLC, as amended from time to time:
Crude Oil Pipelines
Clifton Ridge to Lake Charles Refinery – a 20” crude oil pipeline extending from
the Clifton Ridge marine terminal to the Lake Charles Refinery, in Calcasieu
Parish, Louisiana.
Pecan Grove to Clifton Ridge – a 12” crude oil pipeline extending from the Pecan
Grove marine terminal to the Clifton Ridge marine terminal, in Calcasieu Parish,
Louisiana.
Shell to Clifton Ridge – a 20” crude oil pipeline extending from Shell’s Houma
to Houston pipeline to the Clifton Ridge marine terminal, in Calcasieu Parish
Louisiana.
Refined Product Pipelines
Sweeny to Pasadena – a 12” refined products pipeline extending from the Sweeny
Refinery, in Brazoria County, Texas to the Pasadena terminal, in Harris County,
Texas.
Sweeny to Pasadena – a 18” refined products pipeline extending from the Sweeny
Refinery, in Brazoria County, Texas to the Pasadena terminal, in Harris County,
Texas.
Wood River to Hartford – a 12” refined products pipeline extending from the Wood
River Refinery, in Madison County, Illinois to the Hartford terminal, in Madison
County, Illinois.
Hartford to Explorer – a 24” refined products pipeline extending from the
Hartford terminal, in Madison County, Illinois to the Explorer Pipeline system
in Madison County, Illinois.
Gold Line – a multi-diameter refined products pipeline system extending from the
Rocky Station fence line at Phillips 66 Pipeline LLC’s Borger Products Terminal
located in Borger, Texas, to terminal facilities located in Wichita, Kansas,
Paola, Kansas, Kansas City, Kansas, Jefferson City, Missouri and Cahokia,
Illinois.
Cross Channel Connector – a 20” refined products pipeline extending from the
Pasadena Terminal in Pasadena, Texas, to terminal facilities located at Kinder
Morgan’s Pasadena Terminal and the Galena Park Station in Galena Park, Texas,
and terminating at the Holland Avenue Junction in Galena Park, Texas.









--------------------------------------------------------------------------------




Standish Pipeline – a 12” to 18” refined products pipeline extending from the
Ponca City Refinery in Ponca City, Oklahoma, and terminating at Wichita North
Terminal in Wichita, Kansas.




Terminals
Hartford Terminal. Hartford Terminal is located at or near Hartford, Illinois.
The facility consists of a two-bay truck rack with 17,000 barrels of active
terminaling capacity, 13 above-ground storage tanks with approximately 1.1
million barrels of total storage capacity. The Hartford barge dock consists of a
single-berth barge loading facility, approximately 0.8 miles of 8-inch pipeline
and approximately 0.8 miles of 14-inch pipeline from the Hartford terminal to
the Hartford barge dock for delivery.
Pasadena Terminal. Pasadena Terminal is located at or near Pasadena, Texas and
consists of a five-bay truck rack and tankage with 65,000 barrels per day of
active terminaling capacity, 22 above ground storage tanks with approximately
3.2 million barrels of total storage capacity and a vapor combustion unit.
Clifton Ridge Terminal. Clifton Ridge Terminal is located at or near Sulphur,
Louisiana and consists of a single-berth ship dock, 12 above-ground storage
tanks with approximately 3.4 million barrels of total storage capacity and a
truck offloading facility.
Pecan Grove Terminal. Pecan Grove terminal is adjacent to the Clifton Ridge
Terminal. The facility consists of a single-berth barge dock and three
above-ground storage tanks with 142,000 barrels of total storage capacity.
Wichita North Terminal. Wichita North Terminal is located in Wichita, Kansas
adjacent to the Gold Line pipeline system. It consists of a two bay truck rack
with 12,000 barrels of total storage capacity.
Paola Terminal. Paola Terminal is located in Paola, Kansas adjacent to the Gold
Line pipeline system. It consists of 98,000 barrels of total storage capacity.
Kansas City Terminal. Kansas City Terminal is located in Kansas City, Kansas
adjacent to the Gold Line pipeline system. It consists of a five bay truck rack
with 66,000 barrels of total storage capacity.
Jeff City Terminal. Jeff City Terminal is located in Jefferson City, Missouri
adjacent to the Gold Line pipeline system. It consists of a two bay truck rack
with 16,000 barrels of total storage capacity.
East St. Louis Terminal. East St. Louis Terminal is located in Cahokia, Illinois
adjacent to the Gold Line pipeline system. It consists of a six bay truck rack
with 78,000 barrels of total storage capacity.


2



--------------------------------------------------------------------------------




Bayway Terminal. Bayway Terminal is located in Linden, New Jersey adjacent to
the Bayway Refinery. It consists of a four-track, 120 rail car crude oil
receiving facility with a planned unloading capacity of 75,000 barrels per day
that delivers crude oil to storage tanks at the adjacent refinery.
Ferndale Terminal. Ferndale Terminal is located in Ferndale, Washington adjacent
to the Ferndale Refinery. It consists of a two-track, 54 rail car crude oil
receiving facility with a planned unloading capacity of 30,000 barrels per day
that delivers crude oil to storage tanks at the adjacent refinery.




Storage Facilities
Medford Storage Spheres. Medford Storage Spheres are two above ground storage
facilities located at the Central Division pipeline facility in Medford,
Oklahoma. The working capacity of each sphere is 35,000 barrels, and the spheres
are capable of receiving and storing natural gas liquids and petrochemicals,
including refinery grade propylene.
Storage Tank Nos. 1001, 1002 and 1004 at the Wichita North Terminal. These
storage tanks have a nominal shell capacity of 107,000 barrels, 107,000 barrels,
and 108,000 barrels, respectively.
Storage Tank Nos. 8005 and 8010 at the Kansas City Terminal. These storage tanks
have a nominal shell capacity of 80,000 barrels and 101,000 barrels,
respectively.
Storage Tank Nos. 1503, 2001, 1302 at the East St. Louis Terminal. These storage
tanks have a nominal shell capacity of 172,000 barrels, two hundred thousand
200,000 barrels and 135,000 barrels, respectively.
Storage Tank No. 4901 at the Paola Terminal. This storage tank has a nominal
shell capacity of 98,000 barrels.
Storage Tank Nos. 6813 and 6818 at the East St. Louis Terminal. Each of these
storage tanks has a nominal shell storage capacity of 80,000 barrels.
Clemens Facility. The Clemens Facility includes underground salt dome storage
caverns for LPG storage, brine ponds, a leach plant, multiple buildings,
associated pipes/pumps, water supply wells, associated properties, and off-site
disposal wells. These facilities are located near Brazoria, Texas. Products
produced at the Sweeny Fractionator are stored in the underground caverns and
then transported via pipeline to the Freeport LPG Export Terminal or the Mount
Belvieu market hub.


Refinery and Natural Gas Liquid Facilities


3



--------------------------------------------------------------------------------




Sweeny Fractionator. The Sweeny Fractionator is a Natural Gas Liquid
fractionation facility located in Old Ocean, Texas, close to the Sweeny
Refinery. The Sweeny Fractionator includes the associated cooling tower
(G0054022) and flare (G0056044), the substation (G006010), and the offplots
(G0068044). It processes y-grade (mixed natural gas liquids) and produces purity
ethane, propane, isobutane, normal butane and natural gasoline (C5+) for sale in
local petrochemical markets or to supply the Freeport LPG Export Terminal.
 




4

